COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elizabeth Dauz v. Xochitl Valdez, Frontier Title Company-WH,
                          L.L.C., Thai Klam, Team 360, LLC, Himarani Sivarajan

Appellate case number:    01-15-00831-CV

Trial court case number: 2014-29743

Trial court:              125th District Court of Harris County

        No clerk’s record has been filed in this case, but the notice of appeal forwarded to this
court indicated appellant, Elizabeth Dauz, was appealing from an interlocutory order. On
October 15, 2015, Dauz filed a motion to abate, asking for time to obtain permission to appeal
the interlocutory order. On November 5, 2015, we issued an order, abating the appeal and
directing the trial court to clarify whether appellant had permission to appeal an interlocutory
order. No order granting permission was filed. A supplemental clerk’s record was filed
containing several summary judgment orders, but without other case documents we could not
determine if the judgment was final. On December 15, 2015, we issued another order for a
supplemental clerk’s record containing a final judgment, if any. On December 23, 2015, a
supplemental clerk’s record was filed containing a final judgment. Although we have two
supplemental clerk’s records, we do not have the clerk’s record, containing other case
documents. No reporter’s record was taken.
         Accordingly, we reinstate the appeal on the active docket. A clerk’s record shall be filed
in this case within 30 days from the date of this order. Dauz’s brief shall be due 30 days from
the date the clerk’s record is filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 5, 2016